Citation Nr: 1638837	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A. R.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for hypertension.

In August 2011, the Veteran had a Travel Board hearing before the undersigned Acting Veterans Law Judge (Acting VLJ). His claims file contains a transcript of that hearing.

In August 2012, the Board remanded the case to the RO for the development of additional evidence.

In an August 2015 Board decision, the Board denied service connection for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In May 2016, the Veteran and VA (the parties) submitted a Joint Motion for Partial Remand (JMPR), requesting that the Court vacate the portion of the August 2015 Board decision denying service connection for hypertension, and remand that issue to the Board for further proceedings.  The Court granted the JMPR in June 2016.

At this time, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In the JMPR, the parties noted that an April 2009 VA medical examination report included an opinion against a likelihood that the Veteran's hypertension is secondary to his diabetes, but no explanation of that opinion.  The parties noted that the Board, in the August 2012 remand, called for a VA examination with opinions regarding, in the case of the Veteran's hypertension, the likelihood of direct service connection (the hypertension having been incurred in or aggravated by service) and the likelihood of secondary service connection (the hypertension having been caused or aggravated by his service-connected diabetes).  The parties noted that the report of a September 2012 VA examination included an opinion regarding direct service connection, but no opinion regarding direct service connection.  The parties called for a remand for the Board to better explain why the September 2012 examination was adequate when it did not provide opinion regarding direct service connection.  As the September 2012 examination did not address direct service connection, the Board is remanding the case for a new examination to address that matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to address the likely etiology of his hypertension.  Provide the Veteran's claims file to the examiner for review.  Ask the examiner to review the claims file and examine the Veteran.  Ask the examiner to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's hypertension was incurred or aggravated during his military service in 1967 through 1969.  Ask the examiner to discuss and explain the rationale underlying his or her opinion.  

2.  After undertaking all appropriate development, reconsider the claim for service connection for hypertension.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Then return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded matter. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).  

